Citation Nr: 0302465	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle fracture from July 19, 1996, to 
January 14, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of ankle fracture since January 15, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1980.  This appeal arises from a May 1997 rating decision of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
regional office (RO).  

The veteran testified at a hearing in Washington, D.C., 
before the undersigned in Seattle, Washington, in December 
2000.

In February 2002, the veteran submitted a claim for VA 
pension.  That issue is hereby referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The veteran did not file a timely substantive appeal with 
respect to his claim for entitlement to service connection 
for a left hip disorder.

2.  Prior to January 15, 1998, the veteran's service 
connected residuals of right ankle fracture were manifested 
by no more than slight ankle disability.

3.  Since January 15, 1998, the veteran's service connected 
residuals of right ankle fracture have been manifested no 
more than moderate ankle disability; there is no nonunion of 
the tibia and fibula or ankylosis of the ankle joint.




CONCLUSIONS OF LAW

1.  A substantive appeal as to the issue of entitlement to 
service connection for a left hip disorder was not timely 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), and 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, and 20.301 
(2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of right ankle fracture, from July 19, 1996, to 
January 14, 1998, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Codes 5262, 5271 (2002).

3.  The criteria for a schedular evaluation in excess of 20 
percent for residuals of right ankle fracture, since January 
15, 1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Codes 5262, 5270, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Hip Disorder

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for a left hip disorder.

In November 2002, the veteran and his representative were 
given notice that the Board was going to consider whether an 
appeal was perfected with respect to this claim and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2002).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  VAOPGCPREC 9-99 (holding that 
the Board has the authority to adjudicate or address in the 
first instance the question of timeliness of a substantive 
appeal and may dismiss an appeal in the absence of a timely 
filed substantive appeal, but that the claimant should be 
first afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness);  cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the Board concludes that its consideration of this 
issue does not violate the veteran's procedural rights.  The 
November 2002 letter to the veteran provided him notice of 
the regulations pertinent to the issue of timeliness and 
adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  The veteran was given 
60 days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  He did not 
respond.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2002).

April and May 1997 rating decisions denied entitlement to 
service connection for a left hip disorder.  The veteran 
received notice of those rating decisions by letter dated 
June 5, 1997.  The veteran's notice of disagreement received 
in April 1998 encompassed this issue.  On March 3, 2000, the 
RO issued a statement of the case (SOC) on this issue.  

A VA Form 9 was received from the veteran on March 24, 2000.  
However, that document addressed only the issue of the 
evaluation of the service connected right ankle disability, 
and not the issue of entitlement to service connection for a 
left hip disorder.  The record does not show that VA ever 
received a VA Form 9, or an equivalent letter, from either 
the veteran or his representative, with respect to that 
issue. 

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2002); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2002).

In this case, the veteran had sixty days from March 3, 2000, 
in which to file a substantive appeal.  No response was 
received from the veteran or his representative within that 
period.  Although testimony was taken on that issue at the 
hearing in December 2000 (and was reduced to writing in the 
form of a transcript), that was well past the sixty day 
period, and the one year period following the June 5, 1997, 
date of notice of the decision, and may not serve as a timely 
substantive appeal.  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  There has not 
been a valid appeal of this issue, so any purported appeal is 
not in conformity with the law.  Absent a timely substantive 
appeal, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.301 (2002); 
YT v. Brown, 9 Vet. App. 195 (1996).

Right Ankle Disorder

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the March 
2000 statement of the case (SOC) and the December 2001 
supplemental statement of the case (SSOC) of the laws and 
regulations pertaining to her claim for an increased rating.  
This was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the veteran 
has been adequately informed as to the type of evidence that 
would help substantiate her claim. 

A March 2001 letter informed the veteran of the provision of 
the VCAA and notified him of the type of evidence necessary 
to substantiate his claim.  It informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The letter specified what evidence the veteran must 
obtain to successfully prosecute his claim, what evidence VA 
had obtained and that VA had assisted him in attempting to 
obtain evidence that he had identified as relevant to his 
claim.  The veteran was provided with VA examinations in 
September 1996 and June 2001, and private and VA treatment 
records have been obtained.  The veteran testified at a 
hearing before the Board in December 2000.  The veteran has 
not identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2002).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for residuals of right ankle 
fracture in May 1997.  A noncompensable evaluation was 
assigned from July 19, 1996.  The veteran agreed with that 
initial evaluation.  Subsequently, a December 2001 rating 
action increased the initial evaluation to 10 percent 
evaluation from July 19, 1996, granted a 20 percent 
evaluation from January 15, 1998, assigned a temporary total 
rating from January 30, 1998 to May 31, 1998, and continued 
the 20 percent evaluation from June 1, 1998.  

The veteran's right ankle disability has been evaluated based 
on limitation of ankle motion under Code 5271.  A 10 percent 
evaluation is assigned for moderate limitation of motion, and 
a 20 percent evaluation for marked.  38 C.F.R. § 4.71a, Code 
5271.  Higher evaluations are available where ankylosis is 
demonstrated.  38 C.F.R. Part 4, Code 5270.

Under Code 5262, a 10 percent evaluation contemplates 
malunion of the tibia and fibula, with slight ankle 
disability.  The 20 percent evaluation under that code 
contemplates malunion of the tibia and fibula, with moderate 
ankle disability.  A 30 percent evaluation requires marked 
ankle disability.  A 40 percent evaluation requires nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  38 C.F.R. § 4.71a, Code 5262.

A VA examination was conducted in September 1996.  The 
veteran reported that he injured his right ankle in 1974.  
His current complaints were popping and a floating chip.  He 
stated that excessive use of the ankle would cause it to 
swell.  The veteran also reported instability when he walked.  
On examination, the veteran had a normal gait.  He could 
squat to a full knee and hip flex position but complained of 
right ankle pain at the extremes of the squat.  Range of 
motion of the ankles was from 0 to 59.5 degrees on the right 
and from -8 to 61 degrees on the left.  There was a slight 
puffiness to the right dorsal, lateral aspect of the right 
ankle.  In the area that the veteran felt a chip was a tendon 
that rolled with manipulation.  Inversion and eversion 
appeared to be relatively stable, but he had a slight 
inversion attitude at rest.  The left leg was approximately 
one-half centimeter longer than the right.  There was no 
peripheral edema and no joint effusion of the ankle.  The 
assessment was status post right ankle fracture in 1974 with 
slight decrease in range of motion.  X-rays of the right 
ankle showed minor degenerative changes involving the medial 
malleolus, and a bony fragment or focus of ossification was 
distal to the medial malleolus.  A bony fragment was distal 
and medial to the tip of the lateral malleolus, and an 
apparent bony fragment was seen anterior to the ankle joint 
in the lateral projection.  

On January 16, 1998, the veteran was seen in the emergency 
room after he fell from a roof deck and sustained a 
comminuted fracture of the right tibial plafond.  X-rays 
showed two long linear fracture lines in the distal tibia 
extending into the ankle joint portion of the medial cortex 
displaced medially.  The veteran had an open reduction 
internal fixation of the tibia/fibula on January 30, 1998.

A June 1999 physician's statement noted that the veteran had 
extreme pain with long standing or walking.  He had limited 
movement, and could do no running, lifting or jumping.  The 
physician stated that the veteran's right ankle disability 
would inhibit his ability to perform normal work skills.

An October 1999 treatment record noted mild decrease of right 
ankle range of motion, especially on dorsi and plantar 
flexion.  There was vague tenderness on palpation of the 
ankle.

The most recent VA examination was conducted in June 2001.  
On examination, the veteran's gait was reasonably normal.  He 
was able to get up onto his toes and heels.  With walking, he 
got pain at the upper end of the anterior ankle scar; this 
was probably at the area of the plate and screw insertions.  
Occasionally, the veteran had to use a cane when he walked, 
but only if he walked extensively.  There was crepitus over 
the lateral malleolus where the bony fragments were noted in 
1973, 1998, and 1999.  Ranges of motion of the right ankle 
were:  dorsiflexion 0 to 15 degrees (left was 0 to 22 
degrees); plantar flexion 0 to 36 degrees (left was 0 to 42 
degrees); and maximum inversion 13 degrees (left was 20 
degrees, which was normal).  There was no laxity of the right 
ankle and no effusions.  There was slight puffiness over the 
lateral malleolus and crepitus when it was pressed.  The 
crepitus appeared to be from a conglomeration of small bony 
fragments by palpation.  There was some discomfort when this 
occurred and there was no hyperthermia.  The examiner 
described X-rays findings showing metal plate screw fixation 
of the distal right tibia, corticated bony fragments 
projected over the lateral malleolus joint space and the 
talus suggestion previous injury.  On the anterior aspect of 
the distal tibia there was a moderate size osteophyte as the 
only remnant of degenerative disease after the initial 
injuries in 1973 and the subsequent injury in 1998.  The 
assessment was reinjury of the distal tibia in January 1998, 
with initial injury in October 1973; lateral malleolus or 
distal fibular avulsion fracture extending back to 1993 and 
resulting in persistent symptoms as described.  The examiner 
noted that the precipitating cause of the fall that caused 
the 1998 injury was the inversion laxity resulting from the 
original 1973 injury.

The September 1996 VA examination does not show the marked 
limitation of ankle motion that would support a 20 percent 
evaluation under Code 5271.  In fact, the limitation of 
motion was termed slight by the examiner and the resulting 
dysfunction was no more than slight.  That examination did 
not show or approximate the moderate ankle disability which 
would support a 20 percent evaluation under Code 5262.  See 
Fenderson, supra.

Reviewing the evidence subsequent to the second right ankle 
injury in January 1998, the record does not demonstrate the 
criteria for a 30 percent evaluation under Code 5262.  Range 
of motion is quite good and though limited, he is currently 
in receipt of the maximum schedular rating for limitation of 
motion.  There is no current showing of nonunion of the tibia 
and fibula.  Even assuming without conceding that malunion of 
the tibia and fibula was present, the marked ankle disability 
required for a 30 percent evaluation is not present or nearly 
approximated.  

The veteran is not entitled to a higher rating under Code 
5270 since ankylosis of the ankle has not been shown.  38 
C.F.R. Part 4, Diagnostic Codes 5003, 5270, 5271 (2001).

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  There is no basis for 
a rating in excess of 20 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
ankle.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, 
on examination in June 2001, the examiner did not find any 
real functional loss, and no loss of strength, weakness or 
fatigability was described.

The Board acknowledges that there is some evidence of 
degenerative changes in the right ankle; however, because the 
veteran is already receiving the maximum evaluation for 
limitation of motion, additional compensation for arthritis 
pursuant to Diagnostic Code 5003 is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

In conclusion, the Board finds that the veteran is not 
entitled to an evaluation in excess of 10 percent for right 
ankle fracture residuals from July 1996 to January 14, 1998, 
and she is not entitled to an evaluation in excess of 20 
percent (excepting the temporary 100 percent assigned from 
January 30, 1998 to May 31, 1998) from January 15, 1998 to 
date.  See Fenderson, supra.


ORDER

The appellant having failed to perfect an appeal through 
filing of a timely substantive appeal, the claim of 
entitlement to service connection for a left hip disorder is 
dismissed.

An evaluation in excess of 10 percent for residuals of right 
ankle fracture from July 19, 1996, to January 14, 1998, is 
denied.

A schedular evaluation in excess of 20 percent for residuals 
of ankle fracture since January 15, 1998, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

